Title: Report on Census, 24 October 1791
From: Jefferson, Thomas
To: Washington, George


SCHEDULE of the whole number of Persons within the several Districts of the United States, taken according to “An Act providing for the Enumeration of the Inhabitants of the United States;” passed March the 1st, 1790.



districts.
        Free white Males of sixteen years and upwards including heads of families.
        Free white Males under sixteen years.
        Free white Females including heads of families.
        All other free persons
        Slaves.
        Total.



Vermont
22,135
22,328
40,505
255
        16 
        85,539 



New-Hampshire
        36,086 
34,851
70,160
        630 
        158 
        141,885 


{
Maine
        24,384 
24,748
46,870
        538 
        none 
        96,540 


Massachusetts
        95,453 
87,289
190,582
        5,463 
        none 
        378,787 



Rhode-Island
        16,019 
15,799
32,652
        3,407 
        948 
        68,825 



Connecticut
        60,523 
54,403
117,448
        2,808 
        2,764 
        237,946 



New-York
        83,700 
78,122
152,320
        4,654 
        21,324 
        340,120 



New-Jersey
        45,251 
41,416
83,287
        2,762 
11,423
        184,139 



Pennsylvania
        110,788 
106,948
206,363
        6,537 
3,787
        434,373 



Delaware
        11,783 
12,143
22,384
        3,899 
        8,887 
        59,094 



Maryland
        55,915 
51,339
101,395
        8,043 
        103,036 
        319,728 


{
Virginia
        110,936 
116,135
215,046
        12,866 
        292,627 
        747,610 


Kentuckey
        15,154 
17,057
28,922
        114 
        12,430 
        73,677 



North-Carolina
        69,988 
77,506
140,710
        4,975 
        100,572 
        393,751 



South-Carolina
– 
        – 
        – 
        – 
        – 
        – 



Georgia
        13,103 
14,044
25,739
        398 
        29,264 
82,548




Free white Males of twenty-one years and upwards including heads of families.
        Free Males under twenty-one years of age.
        Free white Females including heads of families.
        All other Persons.
        Slavecs.
        Total.


S. Western Territory
        6,271 
10,277
15,365
        361 
        3,417 
        35,691 


N. Do.
        -
        -
        -
        -
        -
        -


Truly stated from the original Returns deposited in the Office of the Secretary of State.

Th: Jefferson


October 24, 1791.


   
   This return was not signed by the marshal, but was enclosed and referred to in a letter written and signed by him.


